UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6310


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANDREW LEWIS PRIVOTT,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:02-cr-00090-JBF-FBS-1)


Submitted:    May 21, 2009                    Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Lewis Privott, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andrew      Lewis    Privott       appeals    the    district       court’s

order    denying   his    Fed.    R.   Civ.     P.     60(a)    motion     to   correct

purported      errors     in     his   presentence        investigation          report

(“PSR”).       We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.                       See

United States v. Privott, No. 2:02-cr-00090-JBF-FBS-1 (E.D. Va.

Feb. 5, 2009).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument       would    not    aid   the   decisional

process.

                                                                                AFFIRMED




                                           2